Exhibit 10.2

REVOLVING CREDIT NOTE

$50,000,000

May 31, 2007

 

Baltimore, Maryland

 

FOR VALUE RECEIVED, TESSCO TECHNOLOGIES INCORPORATED, a Delaware corporation
(“TESSCO”), TESSCO SERVICE SOLUTIONS, INC., a Delaware corporation, TESSCO
INCORPORATED, a Delaware corporation, TESSCO COMMUNICATIONS INCORPORATED, a
Delaware corporation, WIRELESS SOLUTIONS INCORPORATED, a Maryland corporation,
TESSCO BUSINESS SERVICES, LLC, a Delaware limited liability company, TESSCO
SUPPLY CHAIN SERVICES, LLC, a Delaware limited liability company, TESSCO PRODUCT
SOLUTIONS, LLC, a Delaware limited liability company, TESSCO INTEGRATED
SOLUTIONS, LP, a Delaware limited partnership, and GW SERVICE SOLUTIONS, INC., a
Delaware corporation (collectively, the “Borrowers”) jointly and severally
promise to pay to the order of SUNTRUST BANK, WACHOVIA BANK, NATIONAL
ASSOCIATION, AND THE OTHER LENDERS FROM TIME TO TIME SIGNATORY TO THE
HEREINAFTER DESCRIBED CREDIT AGREEMENT (collectively, the “Lenders”), in care of
SunTrust Bank as Administrative Agent pursuant to the Credit Agreement (in such
capacity, the “Agent”) at its place of business as reported in the schedules to
the Credit Agreement, or at such other place as Agent may designate from time to
time in writing, in lawful money of the United States of America and in
immediately available funds, the amount of FIFTY MILLION DOLLARS AND ZERO CENTS
($50,000,000) or so much thereof as shall be advanced and remain outstanding
pursuant to the Credit Agreement, together with interest on the balance hereof
from time to time, from the date of this Note through and including the date the
entire principal sum hereof has been paid in full, all upon the following terms
and conditions:

1.             Credit Agreement.  This Note is issued pursuant to that certain
Credit Agreement dated as even herewith, by and among (a) the Borrowers, (b) the
Lenders, and (c) the Agent, as administrative agent.  Capitalized terms used in
this Note and not otherwise defined herein shall have the meaning ascribed
thereto in the Credit Agreement.   This Note is entitled to the benefit of the
Credit Agreement and all of the other Loan Documents referred to therein.

2.             Interest Rate.  Subject to the provisions of Sections 4.7(a) and
4.7(b) of the Credit Agreement, except for any period during which an Event of
Default under the Credit Agreement shall have occurred and be continuing, the
unpaid principal balance of this Note shall bear interest at a floating and
fluctuating per annum rate of interest equal at all times to the sum of the
LIBOR Index plus the Applicable Margin.  If the provisions of Section 4.7(a), or
4.7(b) of the Credit Agreement shall apply, so long as no Event of Default has
occurred and is then continuing, the unpaid principal balance of this Note shall
bear interest at a floating and fluctuating per annum rate of interest equal at
all times to the sum of the Prime Rate plus the Applicable Margin.

Upon the occurrence and during the continuance of an Event of Default, the
unpaid principal balance of this Note shall bear interest at a per annum rate of
interest three percent (3%) in excess of the rate otherwise applicable hereto.


--------------------------------------------------------------------------------


3.             Repayment.  Accrued interest shall be payable monthly on the
first (1st) day of each month, commencing on July 1, 2007.  The entire unpaid
principal balance of this Note, together with all accrued and unpaid interest
thereon, shall be due and payable on June 1, 2010.

4.             Computation of Interest.  Interest shall be computed on the basis
of a 360 day-year and assessed for the actual number of days elapsed. The rate
of interest payable hereunder shall be adjusted monthly upon any change in the
LIBOR Index, or daily upon any change in the Prime Rate, as applicable.

5.             Revolving Note Account.  The Agent shall open and maintain on its
books in the ordinary course of its business an account of amounts outstanding
hereunder.  Except in the case of manifest error, such account shall be
conclusive and binding on the Borrowers as to amounts due by the Borrowers under
the provisions of this Note.

6.             Business Days.  If any payment on this Note becomes due and
payable on a day other than a Business Day, such payment shall be extended to
the next succeeding Business Day and, with respect to payments of principal,
interest thereon shall be payable at the then applicable rate of interest as
herein provided during such extension.

7.             Events of Default and Remedies. Upon the occurrence of an Event
of  Default specified in Sections 11.1(i) or (j) of the Credit Agreement, the
unpaid balance of this Note, together with interest accrued and unpaid thereon,
shall immediately and automatically become due and payable by the Borrowers to
the Agent for the benefit of the Lenders.  Upon the occurrence of any other
Event of Default under the Credit Agreement, or upon the failure of the Borrower
to pay when due in accordance with this Note, the unpaid principal balance of
this Note, or any payment of interest thereon, with the consent of the Required
Lenders, the Agent may, or upon the request of the Required Lenders, the Agent
shall, accelerate the maturity of this Note and declare the unpaid balance of
this Note then outstanding together with interest accrued and unpaid thereon to
be immediately due and payable, then and in that event the entire balance of
this Note then outstanding together with interest accrued and unpaid thereon
shall be jointly and severally immediately due and payable by the Borrowers to
the Agent for the benefit of the Lenders.

8.             Waiver of Due Diligence, Etc. The Borrowers waive diligence,
presentment, demand, protest and notice of any kind except for any notice
expressly provided for herein.

9.             Prepayment.   Subject to the provisions of the Credit Agreement,
the Borrowers  may prepay all or any portion of this Note at any time or from
time to time without premium.  All prepayments shall be applied first to
interest accrued and unpaid and the balance, if any, shall be applied (as
applicable) to the then unpaid principal balance hereof.

10.           Late Charge.  If the Borrowers fail to make any payment of
principal, interest, prepayments (except for voluntary prepayments), fees or any
other amount becoming due pursuant to the provisions of the Credit Agreement or
this Note or the Letter of Credit Agreements, within fifteen days of the date
due and payable, the Borrowers shall pay to the Agent for the benefit of the
Lenders, upon demand, a late charge equal to five percent (5.0%) of the amount
of such payment.  Such fifteen-day period shall not be construed in any way to

2


--------------------------------------------------------------------------------


extend the due date of any such payment.  Late charges are imposed for the
purpose of defraying the Lenders’ expenses incident to the handling of
delinquent payments, and are in addition to, and not in lieu of, the exercise by
the Agent or the Lenders of any rights and remedies hereunder or under
applicable laws and any fees and expenses of any agents or attorneys which the
Agent or the Lenders may employ upon the occurrence of an Event of Default.

11.           Manner of Payment.  (a) All payments and prepayments of this Note,
interest thereon and any other amounts payable hereunder shall be paid in lawful
money of the United States of America in immediately available funds during
regular business hours of the Agent at the Agent’s office specified in the
Credit Agreement or at such other place as the Agent may at any time or from
time to time designate in writing to the Borrowers.

(b)           The Borrowers have elected to authorize the Agent to effect
payment of sums due under this Note by means of debiting the Borrowers’ account
number                         .  This authorization shall not affect the
obligation of the Borrowers to pay such sums when due, without notice, if there
are insufficient funds in such account to make such payment in full on the due
date thereof, or if the auto-debit feature is at any time terminated by the
Agent.

12.           Collection Costs.   If this Note is forwarded to an attorney for
collection after maturity hereof (whether by acceleration, declaration,
extension or otherwise), the Borrowers shall pay to the Agent on demand all
costs and expenses of collection including reasonable attorney’s fees.

13.           Continuing Validity.  The fact that there may be no amounts
outstanding hereunder at any particular time shall not affect the continuing
validity of this Note.

14.           Remedies Cumulative, Etc. The rights and remedies of the Agent and
the Lenders under this Note, the Credit Agreement and the other Loan Documents
shall be cumulative and concurrent and may be pursued and exercised singularly,
successively or concurrently at the sole discretion of the Agent and the Lenders
and may be exercised as often as the Agent and the Lenders shall deem necessary
or desirable, and the nonexercise by the Agent and the Lenders of any such
rights and remedies in any particular instance shall not in any way constitute a
waiver or release thereof in that or any subsequent instance.

15.          Waiver of Jury Trial.  The Borrowers hereby voluntarily and
intentionally waive any right they may have to a trial by jury in any action,
proceeding or litigation directly or indirectly arising out of, under or in
connection with this Note, the Credit Agreement or any of the other Loan
Documents.

16.           Governing Law. This Note shall be governed and construed under the
laws of the State of Maryland, and each Borrower hereby irrevocably consents and
submits to the jurisdiction and venue of any state or federal court sitting in
the State of Maryland over any  suit,

3


--------------------------------------------------------------------------------


action or judicial proceeding brought to enforce or construe this Note or
arising out of or relating to this Note.

[signature page follows]

4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Borrowers have caused this Note to be executed in their
names, under their seals and on their behalf by their duly authorized
representatives the day and year first written above.

WITNESS/ATTEST:

 

BORROWERS:

 

 

 

 

 

TESSCO TECHNOLOGIES INCORPORATED

 

 

 

 

 

 

/s/

 

By:

   /s/ Robert B. Barnhill, Jr.

 

 

 

 

Robert B. Barnhill, Jr.

 

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

TESSCO SERVICE SOLUTIONS, INC.

 

 

 

 

 

 

 

 

 

 

/s/

 

By:

   /s/ Robert B. Barnhill, Jr.

 

 

 

 

Robert B. Barnhill, Jr.

 

 

 

 

President

 

 

 

 

 

 

 

 

 

 

 

 

 

TESSCO INCORPORATED

 

 

 

 

 

 

 

 

 

 

/s/

 

By:

   /s/ Robert B. Barnhill, Jr.

 

 

 

 

Robert B. Barnhill, Jr.

 

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

TESSCO COMMUNICATIONS
INCORPORATED

 

 

 

 

 

 

 

 

 

 

/s/

 

By:

   /s/ Robert B. Barnhill, Jr.

 

 

 

 

Robert B. Barnhill, Jr.

 

 

 

 

President

 

 

 

 

 

 

 

 

WIRELESS SOLUTIONS INCORPORATED

 

 

 

 

 

 

 

 

 

 

/s/

 

By:

   /s/ Robert B. Barnhill, Jr.

 

 

 

 

Robert B. Barnhill, Jr.

 

 

 

 

President

 

 

 

[signatures continue]

5


--------------------------------------------------------------------------------


 

 

TESSCO BUSINESS SERVICES, LLC

 

 

 

 

 

 

 

 

 

 

/s/

 

By:

   /s/ Robert B. Barnhill, Jr.

 

 

 

 

Robert B. Barnhill, Jr.

 

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

TESSCO SUPPLY CHAIN SERVICES, LLC

 

 

 

 

 

 

 

 

 

 

/s/

 

By:

   /s/ Robert B. Barnhill, Jr.

 

 

 

 

Robert B. Barnhill, Jr.

 

 

 

 

President

 

 

 

 

 

 

 

 

 

 

 

 

 

TESSCO PRODUCT SOLUTIONS, LLC

 

 

 

 

 

 

 

 

 

 

/s/

 

By:

   /s/ Robert B. Barnhill, Jr.

 

 

 

 

Robert B. Barnhill, Jr.

 

 

 

 

President

 

 

 

 

 

 

 

 

 

 

 

 

 

TESSCO INTEGRATED SOLUTIONS, LP

 

 

 

 

 

 

 

 

 

 

 

 

By:

TESSCO Product Solutions, LLC,

 

 

 

 

its general partner

 

 

 

 

 

 

/s/

 

 

 

By:

   /s/ Robert B. Barnhill, Jr.

 

 

 

 

 

Robert B. Barnhill, Jr.

 

 

 

 

 

President

 

 

 

 

 

 

 

 

 

 

 

 

 

GW SERVICE SOLUTIONS, INC.

 

 

 

 

 

 

 

 

 

 

/s/

 

By:

   /s/ Robert B. Barnhill, Jr.

 

 

 

 

Robert B. Barnhill, Jr.

 

 

 

 

President

 

 

6


--------------------------------------------------------------------------------